Citation Nr: 0924776	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a separate evaluation for neurologic 
abnormalities associated with service connected traumatic 
arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION


The Veteran had active service from March 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the benefit sought 
on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

In the rating decision of August 2006, the RO assigned a 30 
percent evaluation for the Veteran's traumatic arthritis of 
the lumbar spine.  In October 2008, the Board increased the 
evaluation to 40 percent, but noted that neurologic 
abnormalities were shown at the time of the July 2006 VA 
examination.  The Veteran's disability is evaluated under the 
General Formula for Diseases and Injuries of the Spine 
(General Formula) under 38 C.F.R. § 4.71a.  Note (1) under 
the General Formula directs the adjudicator to evaluate any 
associated objective neurologic abnormalities separately 
under an appropriate diagnostic code.  The examination did 
not address whether any of these abnormalities were caused by 
the service connected traumatic arthritis of the lumbar spine 
and therefore remanded that aspect for further development.  

The VA examination on remand occurred in March 2009.  The 
examiner stated he found no significant evidence of 
neurological weakness, sensory loss or reflex loss in the 
lower extremities.  The examiner then stated:

"Thus, there is no strong indication that he is 
experiencing a neurologic syndrome that is referable 
only to the arthritis-affected lumbar spine or hips.  
The gait disorder appears to be multifactorial, however, 
and may also be related to small vessel ischemic disease 
[as demonstrated on a] recent head CT in addition to the 
mild neuropathy suggested by the slight reduced 
sensation of the left leg.  Thus, there is evidence for 
a multifactorial gait disorder, but the likelihood that 
it is related solely to his lower back arthritis is 
low."

Critical medical questions are raised by this VA examination 
report.  First, it never clarifies whether the Veteran has 
any neurological residuals or abnormalities.  The question 
seems to be answered both ways.  Second, assuming the Veteran 
does have neurological abnormalities, the report ruled out 
the lumbar spine arthritis as the only or sole cause for the 
Veteran's current neurological residuals.  It does not, 
however, discuss whether lumbar spine arthritis is a 
contributing or aggravating cause of the Veteran's lower 
extremity neurological abnormalities.  The VA examination 
report also does not define multfactorial gait disorder and 
what factors make up the disorder, including whether it 
includes the Veteran's service connected traumatic arthritis 
of the lumbar spine.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  (Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)  Accordingly, the case is REMANDED for the 
following action:


1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) in connection with 
his current claim.  

2. The Veteran's claims file should be 
referred to the examiner who performed 
the March 2009 VA examination for further 
review and comment. (If that examiner is 
unavailable, the Veteran's claims file 
should be referred to another appropriate 
examiner for review and comment.)

The examiner is requested to again review 
all pertinent records in the Veteran's 
claims file, offer an opinion as to 
whether the Veteran has any current 
neurological manifestations and, if so, 
whether it is at least as likely as not 
(50 percent or greater probability) 
related to the service connected 
traumatic arthritis of the lumbar spine.  
The examiner is specifically asked to 
comment on the multifaceted gait disorder 
and whether the Veteran's the service 
connected traumatic arthritis of the 
lumbar spine helped create or is a part 
of the multifaceted gait disorder.

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that the Veteran's 
neurological disorders are chronically 
worsened, or aggravated, by service 
connected traumatic arthritis of the 
lumbar spine.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  
The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



